` Case 1:19-mj-00012 Document 1 Filed 04/22/19 Page 1 of 12 Page|D #: 1

AO 106 (Rev, 04/10) Application for a Search Warrant

 

 

UNITED STATES DISTRICT CoURT

for the
Southern District of West Virginia

 

 

 

 

 

 

 

 

ln the Matter of the Search of

(Br iefly describe the property to be searched

or identijj) the pet son by name and add) ess) CaSe NO' 1119_mj_()()12

1214 Stafford Drive, Princeton, West Virginia 24740

\/\/\/\/\/V

APPLICATION FOR A SEARCH WARRANT

l, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (idemij§) the person or describe the
property to be searched and give its location).'

The business location of Smoke House of Grantsboro, dba Princeton Tobacco and Vape Outlet, located at 1214 Stafford Drive, Princeton, WV

located in the SOuthem District of West Virginia , there is now concealed (identijy the
person or describe the property to be seized)$

 

Firearms, ammunition, Cocaine, Marihuana, United States currency believed to be proceeds derived from or used in the commission of a drug
trafficking offense, cellular and electronic devices used in the commission of a drug trafficking offense.

The basis for the search under Fed. R. Crim. P. 41 (c) is (cheek one or more):
l!{ evidence of a crime;
[Y{ contraband, fruits of crime, or other items illegally possessed;
[Y(property designed for use, intended for use, or used in committing a crime;

ij a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Code Sectz'on Ojfense Descrz'ption
21 U.S.C. § 331(a) Adulterated or misbranded drug/food product.
21 U.S.C. § 841(3)(“|) Distribution of marihuana

The application is based on these facts:
See attached Affidavit.

[Y{ Continued on the attached Sheet.

t:l Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Wj¢<:a

App/icant s signalu(e §

 

t
\

/E.ticA. Flagg, Specia| Agent\\»»/

 

Pr inted name and title

Sworn to before me and signed in my presence

 

 

Date: fi,/ 272 @ ij ,, 4
Judge ’s signature

City and state: Charleston, West Virginia Omar J. Aboulhosn, United States Magistrate Judge

Printed name and title

 

 

Case 1:19-mj-00012 Document 1 Filed 04/22/19 Page 2 of 12 Page|D #: 2

ATTACHMENT A
LOCATIONS TO BE SEARCHED

l. The business location of Smoke House of Grantsboro, dba Princeton Tobacco and Vape
Outlet is located at 1214 Stafford Drive, Princeton, West Virginia, which is in the Southern District of
West Virginia. This location is further described as a retail store, with large glass windows containing

numerous tobacco advertisements, and a glass and metal door front entrance facing Stafford Drive.

This building has red, White and blue trim and is pictured below.

 

 

Case 1:19-mj-00012 Document 1 Filed 04/22/19 Page 3 of 12 Page|D #: 3

ATTACHMENT B
1. ITEMS To BE sEIZED

1. Evidence, contraband, fruits, or instrumentalities of violations of The Food Drug and
Cosmetics Act, namely: Title 21 U.S.C. 331(a), including, but not limited to: /

a. Adulterated, Misbranded products to include any products deemed to be
Unapproved New Drugs, supplements, dietary supplements, any and all controlled dangerous
substances to include non-prescription drugs;

b. Business and/or personal records of product transactions and financial records
and other records or documents reflecting diversion activity or the disposition of proceeds of any
specified unlawful activity;

c. Retained copies of federal, state, and local corporate, partnership, business, and
personal income tax returns, including forms 1040, 1120, 1065, 1120 S; Forms W-2; Forms 1099; tax
records; any Supporting documentation, work papers and attachments; and any correspondence to/from
taxing agencies;

d. Notes of financial transactions and/g drug products transactions;

e. Correspondence, including electronic mail transmissions letters, faxes, and

notes, relating to financial transactions and/or pharmaceutical products transactions, including the

 

identification of customers, suppliers, associates, partners and co-conspirators;

f. Bank records, including deposit slips, cancelled checks, Withdr`awal slips, and
account statements, investment records, including brokerage statements, and credit and debit card
records;

g. Currency, bank checks, cashier’s checks, negotiable financial instruments, wire
transfer documentation, money orders, stocks, bonds, precious metals, and real estate records ; and/or
work sheets, tally sheets or ledger sheets reflecting or accounting for money received, disbursed or

exchanged

 

Case 1:19-mj-00012 Document 1 Filed 04/22/19 Page 4 of 12 Page|D #: 4

h. Financial statements, income statements, balance sheets, loan applications, cash
receipts, cash disbursements, payroll, inventory, and journals and records; and any supporting work
papers, schedules, attachments or documents, records of financial payments paid and received, records
of personal and business expenses, safe deposit records and keys;

i. Post office box and private mail box records;

j. Transportation and/or shipment records, including but not limited to, ¢accounts,
bills, receipts and invoices, bills of lading, airway bills, freight bills, air cargo bills,,dispatch records,

logs, manifests, shipping documents, and invoices;

k. Credit applications, credit card statements and receipts ;
l. Paper tickets, notes, schedules, receipts, and other items relating to travel;
m. Cellular and landline telephone statements and records ;
n. Records that identify customers, suppliers, associates partners, and/ or co-

conspirators, including, but not limited to: address books, telephone books, rolodexes, telephones,
pagers, or personal digital assistants with stored telephone information, notes reflecting telephone and
pager numbers, photographs (to include still photos, negatives, movies, slides, video tapes), and
recordings of conversations, including those made over telephone answering machines;

m. ldentification documents, to include driver’s license, passports, passport
applications', visas, visa applications or similar documents and representative exemplars or original
handwriting samples; l

n. indicia of ,occupancy, residency, and/or ownership of the premises, property
and/or vehicles, including keys, photo graphs, or documents;

o. Documents showing custody and control of the premises or room where
evidence is seized, including, but not limited to, utility and other bills, driver’s licenses, passports,
visas and other handwritten notes or other correspondence addressed to or from the occupants of the

premises or room.

 

Case 1:19-mj-00012 Document 1 Filed 04/22/19 Page 5 of 12 Page|D #: 5

p. ltems and paraphernalia for the manufacturing, distributing, packaging, sale, or
weighing of pharmaceutical or related products, including scales and other weighing devices, plastic
baggies, plastic bottles, glass bottles, sealing devices, packaging materials, master or bulk product
containers, and money counters;

q. Any device used to facilitate the above-listed violations (and forensic copies

thereof).

 

Case 1:19-mj-00012 Document 1 Filed 04/22/19 Page 6 of 12 Page|D #: 6

lN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

IN THE MATTER OF THE SEARCH OF

Case No. l:19-mj-()012
1214 Stafford Drive, Princeton, West Virginia w
24740

 

AFFIDAVIT IN sUPPoRT oF
AN APPLICATIoN FoR A sEARCH wARRANT

l,_Eric Flagg, being duly sworn, declare and state as follows:
I. PURPosE oF AFFIDAVIT

lt This affidavit is made in support of an application for a search warrant for the business
located at 1214 Stafford Drive, Princeton, West Virginia, which is the Southern District of West
Virginia (“Princeton Tobacco and Vape Outlet “BUSlNESS”)', described more fully in Attachment A,
which is incorporated by reference herein.

2. The requested search warrant seeks authorization to seize evidence, fruits, and
» instrumentalities of violations of Title 21 U.S.C. 331(a) (the introduction or delivery for introduction
into interstate commerce of any food, drug, device; tobacco product, or cosmetic that is adulterated or
misbranded) and Title 21 U.S.C 841 (a)(l) (the distribution or dispensing or possessing with the intent
to distribute or dispense a controlled substance).

3. The facts set forth in this affidavit are based upon my personal observations, my
training and experience, and information obtained from various law enforcement personnel and
witnesses This affidavit is intended to show merely that there is sufficient probable cause for the
requested warrant and does not purport to set forth all of my knowledge of, or investigation into, this
matter. Unless specifically indicated otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

 

Case 1:19-mj-00012 Document 1 Filed 04/22/19 Page 7 of 12 Page|D #: 7

II. BACKGROUND OF SPECIAL AGENT ERIC FLAGG

4. l am a Special Agent with the United States Food and Drug Administration~, Office of
Criminal lnvestigations (FDA-OCI), and have been since September 2013. Prior to this employment, l
was a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) for
approximately 11 % years During my employment as a Special Agent with both the ATF and FDA-
OCl, l have received training and have investigated a variety of criminal offenses involving firearms,
explosive, narcotic, tobacco and prescription drug violations to include diversion and smuggling l
have conducted investigations involving the sale of illicit tobacco and drugs through the use of the
internet. Additionally, 1 have used the internet and email in an undercover capacity to communicate
with several subjects while investigating their illegal activities n

III.v SUMMARY OF PROBABLE CAUSE

5. ln January 2019, the FDA Office of Criminal lnvestigations (OCI) initiated an
investigation focused on entities holding for resale, products labeled with drug claims, which are not
FDA approved drugs Some of these products are labeled as dietary supplements which make claims
to relieve pain, slow and/or stop the spread of cancer cells, help with the treatment of osteoporosis and
other ailments The products at the focus of this investigation are said to contain CBD (Cannabidoil)
and are labeled as being THC-free (tetrahydrocannabinol). ln June 2018, the FDA announced the first,
and to date, only approved drug containing CDB, Epidiolex. This drug was approved as treatment for
two forms of seizures associated to epilepsy. None of the products sold as part of this investigation are
approved FDA drugs l

6. Your affiant is aware that business records show that the Smoke House of Grantsboro,
dba Princeton Tobacco and Vape Outlet (“BUSINESS”) is owned and operated by Saleh SALEM and
Hafdalla Mortez AL-AHDAL. Through this business, SALEl\/l and AL¥AHDAL, sell and distribute

misbranded food products (to include dietary supplements) in violation of FDA law.

IV. STATEMENT OF PROBABLE CAUSE
7. Based on my review of records and documents received subsequent to grand jury

subpoenas physical surveillance of the target locations/subjects undercover communications and

 

 

Case 1:19-mj-00012 Document 1 Filed 04/22/19 Page 8 of 12 Page|D #: 8

meetings with the target subj ects, undercover purchases from the target business by myself or other
undercover officers and my own investigation, l know the following information:
A. UNDERCOVER PURCHASE OF CONTROLLED SUBSTANCE FROM THE
PRINCETON TOBACCO AND VAPE OUTLET

8. Your affiant was advised by another undercover officer that on January 9, 2019, a
purchase was made of two (2) products containing THC (tetrahydrocannabinol)‘ from the target
BUSINESS. On that date, the undercover officer traveled to and entered the BUSINESS during which
time, he purchased a package labeled as “l\/fario Carts Sherblato Hybrid” containing “one gram of
premium distillate 83-87% THC”,`and a package labeled as “Mario Carts Banana Kush lndica”
containing “one gram of premium distillate 83-87% THC”. Both packages contained a glass vial with
an amount of a yellow colored liquid represented as being THC C)il. For this purchase, the undercover
officer paid the store clerk, identified as Mehdha Salem $100.00.

9. Subsequently, thee products were tested by the Drug Enforcement Administration’s
laboratory and were found to contain *THC (tetrahydrocannabinol) as labeled. The amount of
detectable THC was in an amount greater that 0.3% by volume THC is a schedule l controlled
substance

B. UNDERCOVER PURCHASE FROM PRINCETON TOBACCO AND VAPE
l OUTLET

lO. a. On January 25, 2019, your affiant traveled to the Princeton Tobacco and Vapor
Outlet, 1214 Stafford Dr, Princeton, WV. Upon entering the store, your affiant encountered two (2)
employeesO later identified as Munassar SALEM and Salem ALMARDEAI, who were both working
behind the counter. Your affiant spoke with SALEl\/I stating that 1 was looking for a product that could
help with joint pain and arthritis SALEl\/l said that they had several products that could help with
pain. SALEl\/l pointed out a flyer in a display case on the counter for Koi brand CBD products l
reviewed this flyer which stated that Koi products could help with ailments/diseases such as cancer,
asthmas, bone density and could improve motor functions l again mentioned about looking for a
product to relieve joint pain. SALEM then proceeded to show me several products that he said could

help, to include'what appeared to be a topical cream called Hemp Bomb Pain Freeze and several other

 

Case 1:19-mj-00012 Document 1 Filed 04/22/19 Page 9 of 12 Page|D #: 9

Hemp Bomb brand products All of these products were labeled with statements claiming to provide
pain relief.
b. Your affiant purchased five (5) products from SALEM labeled as Hemp Bomb
Pain Freeze, Hemp Bomb CBD vape tank (cartridge), Hemp Bomb CBD capsules and Hemp Bomb
CBD gummies and one (1) sealed CBDDISTROS brand CBD flower king-sized cone (cigarette). j
c. Upon examining the packaging for the Hemp Bomb brand products your affiant
found drug statements claiming to relieve pain. Therefore, these products are misbranded pursuant to
21 USC 343.
vC'. UNDERCOVER VISIT T 0 PRINCETON TOBACCO AND VAPE OUTLET.
ll. On March 22, 2019, your affiant again traveled to the Princeton Tobacco and Vape
Outlet. During this visit, only ALMARDEAI was observed working in the store While in the store,
your affiant observed the same brands of products for sale as previously seen and purchased These
included the Hemp Bomb brands as well as the KOl brand products
D. UNDERCOVER PURCHASE FROM PRINCETON TOBACCO AND VAPE
OUTLET
12. On April 18, 2019, your affiant returned to the Princeton Tobacco and Vape Outlet.
Upon entering the store, your affiant spoke with white male who working behind the counter. During
this conversation, your affiant inquired about purchasing a CBD product that could help alleviate joint
pain and swelling as well as arthritis Thewhite male told your affiant that several of the CBD type
products displayed for sale could help with these ailments to include topical creams, capsules vapes
and CBD flower cigarettes After discussing the various products, and on the advice of the clerk, your
affiant purchased a jar of Hemp Bomb brand “Pain Freeze” topical pain relief cream and a two (2)
tablet packet of “ecocaps” hemp extract. The Pain Freeze cream was labeled stating “instant pain
relief”. The “ecocaps” were labeled as dietary ingredient and listed Cannabidiol (CBD) as one of two
principal ingredients As such, by containing Cannabidiol, this product may not meet the definition of
a dietary supplement as Cannabidiol is not currently an approved dietary ingredient, thus making this
product misbranded The drug claim on the Pain Freeze product would indicate that product as a drug,

which it is not, and therefore is also misbranded

 

4

‘ ‘ Case 1:19-mj-00012 Document 1 Filed 04/22/19 Page 10 of 12 Page|D #: 10

E. TRAINING AND EXPERIENCE ON FDA OFFENSES
13. Based on my training, experience and participation in this and other FDA offense
related investigations and upon my consultation with other experienced law enforcement officers 1 am
aware of the following:

a. Based on your affiant’s training, knowledge and experience it is common for
those possessing, distributing and/or selling contraband products to secure proceeds of sales records
of transactions products sources customer lists addresses telephone numbers sums of money, and
sources of supply, which they utilize in the commission of their illicit activities insecure locations
within banking institutions (safe deposit boxes), residences and/or vehicles for ready access and also
to conceal such items from-law enforcement authorities

b. Your affiant knows that pursuant to Title 21 U.S.C. Section 321 (ff), the
definition of a dietary supplement is in part, “(l) a product (other than tobacco) intended to
supplement the diet that bears or contains one or more of the following dietary ingredients (A) a
vitamin; (B) a mineral; (C) an 'herb or other botanical; (D) an amino acid; (E) a dietary substance for
use by man to supplement the diet by increasing the total dietary intake (F) a concentrate metabolite
constituent, extract, or combination of any ingredient described in clause (A), (B), (C), (D), or (E); and
(3) (B) does not include - (i) an article that is approved as a new drug under section 355 of this title
certified as an antibiotic under section 357 of this title or licensed as a biologic under section 262 of
title 42, or (ii) an article authorized for investigation as a new drug, antibiotic, or biological for which
substantial clinical investigations have been instituted and for which the existence of such
investigations has been made public.

c. `Your affiant knows that pursuant to Title 21 U.S.C. Section 321(g)(1), the
definition of a drug is in part, “(B) articles intended for use in the diagnosis cure mitigation,
treatment, or prevention of disease in man or other animals and (C) articles (other than food) intended
to affect the structure or any function of the body of man or other animal...”.

d. Your affiant knows that pursuant to Title 21 U.S.C Section 32l(m): “The term

“labeling” means all labels and other written, printed, or graphic matter (1) upon any article or any of

 

‘ ‘ Case 1:19-mj-00012 Document 1 Filed 04/22/19 Page 11 of 12 Page|D #: 11

of its containers or wrappers or (2) accompanying such article”. As such, labeling is inclusive of
product descriptions provided in pamphlets brochures and/or on product websites.

e. Your affiant knows that pursuant to Title 21 U.S.C Section 321(k), “The term
“label” means a display of written, printed, or graphic matter upon the immediate container of any
article and a requirement made by or under authority of this chapter that any word, statement, or
other information appear on the label shall not be considered to be complied with unless such word,
statement§ or other information also appears on the outside container or wrapper, if any there be of
the retail package of such article or is easily legible through the outside container or wrapper.”

f. Your affiant knows that pursuant to Title 21 U.S;C. 342 (f)(l)(B), a food
product is considered adulterated, “lf it is a dietary supplement or contains a dietary ingredient that
is a new dietary ingredient for which there is inadequate`information to provide reasonable assurance
that such ingredient does not present a significant or unreasonable risk of illness or injury”.

g. Your affiant knows that pursuant to Title 21 U.S.C 343, (a) (1.), a food product
is considered misbranded if (1) its labeling is false or misleading in any particular; or (2) in the case
of a food to which section 350 of this title applies its advertising is false or misleading in a material
respect or its labeling

k F. AGRICULTURAL IMPROVEMENT ACT (FARM BILL)

14‘. On December 20, 2018, President Trump signed into law H.R. 2, the Agricultural
lmprovement Act (also known as the Farm Bill). Pursuant to this legislation, and in summary,- oils
extracted from the Hemp plant which contain low levels of THC -(9-delta-tetrahydrocannabinol)
specifically those not greater than 0.3 percent by weight were removed from classification of a
controlled substance as defined by the Controlled Substance Act_. This legislation allowed for the
production and sale of products containing this oil, commonly referred to as CBD (cannabidiol), as
long as the amount of THC in these products did not exceed 0.3%_by weight. Products found to have
THC in amounts exceeding 0.3% would be regulated as a controlled substance pursuant to the

Controlled Substance Act.

 

' Case 1:19-mj-00012 Document 1 Filed 04/22/19 Page 12 of 12 Page|D #: 12

G. CONCLUSION
15. For all the reasons described above your affiant believes that there is probable cause to

issue a search warrant for

0 The business Smoke House of Grantsboroj dba Princeton Tobacco and Vape Outlet,
located at 1214 Stafford Drive Princeton, West Virginia.

v To allow a search for and seizure of evidence of and instrumentalities used to facilitate
violations of:

0 Title 21 U.S.C. 331(a) (the introduction or delivery for introduction into interstate
commerce of any food, drug, device tobacco product, or cosmetic that is adulterated or
misbranded); `

Additionally, there is probable cause to believe that there will be present a quantity of misbranded
and/ or adulterated products as well as documents and instrumentalities of the acquisition, purchase
possession, transfer, sale and/or distribution of products in violation of the Food, Drug and Cosmetic

Act in support of this illegal activity, such as those listed in the Attachment to this affidavit which is

incorporated herein by reference

 

Respectfully submitted,
Eric Flagg . ' l ja §
SpecialAgent ' vi ,,/

Office of Criminal lnvestigations
Food and Drug Administration

 

 

(§/mar J. Aboulhosn
United States l\/lagistrate ludge

 

